Pratt, J.
We carefully examined this case on a former appeal, and, upon the facts then disclosed, held that it ought to have been submitted to the jury on the question of negligence of both plaintiff and defendant. 38 Hun, 391. The trial court, after hearing all the evidence, has again' dismissed the complaint without submitting the case to the jury. It thereto re follows that this judgment must be reversed, and a new trial ordered, unless some new fact has been presented which substantially changes the ease, and obviates the difficulties which we then considered. It will be unnecessary to repeat the reasons which we gave in sustaining the exceptions on the former argument. Suffice it to say that, while the place at which defendant’s eastward train stopped to permit the Palchogue express to pass westward may not have been a regular station, there was, nevertheless, a sign on the building appropriate to such a station, “Rockaway Junction;” and it may very well be that one unfamiliar with the locality might reasonably have mistaken the place for a passenger station. The fact remains that the plaintiff’s train had stopped at this place, and waited for some 15 or 20 minutes on the south track. Plaintiff, sick from excessive heat, needing water to quench his thirst, left his waiting train, crossed the northerly track, and, as he crossed it, looked eastward, and saw no train coming westward, although he could see nearly two miles. He entered the building adjoining the track to get a drink of water; and while drinking, having taken a single swallow,' heard a bell ring, which he took to be the signal for the starting of his train. An attempt was made to show that the sound was not from the bell on his train, but the engineer does not say positively that he did not ring his bell; and, if he did, his statement would present a question of credibility for the jury, in view of his relations to defendant. Hearing this bell, plaintiff rushed out of the building to board his train; and, just as he came to a point where he could look eastward to see if a train was coming, he was struck and injured by the west-bound locomotive. It certainly was a question of fact whether or not he was negligent in this emergency. "We cannot say, as matter of law, that negligence can be attributed to him at this point. On the other hand, we cannot say that it was negligent for a man situated as plaintiff was to leave his traiii to get water at such a place. The jury were to judge of that. The fact also remains that the defendant gave no warning of the extreme danger of leaving a train at this point, which we pointed out at 38 Hun, 391. It seeks to shelter itself behind an order given to this company by its captain before it boarded the cars, that the men must not leave the train until it arrived at Creed moor. But plaintiff testified that he heard no such order, and there was evidence tending to refute the statement that any such order was given. Several members of plaintiff’s company, situated so that they would naturally have heard such an order if given, testified that they heard nothing of the kind. And, besides that, a jury might well have found from this evidence that plaintiff’s sickness was such that his leaving the train for water was justified, so far as the order of the commandant was concerned. At all events, this order, even if given, seems to us a poor excuse for the defendant’s omission to give any warning of the special dangers which we pointed out in our former opinion. We think that evidence will not justify us in holding, as matter of law, that plaintiff had abandoned his relation as a passenger to defendant. It is plain that that was not plaintiff’s intention. The case, it is true, has been somewhat changed, but not in the essential particulars pointed out in our former decision. We think it ought to have been submitted to the jury under proper instructions. The judgment must be reversed, and a new trial ordered, with costs to the plaintiff, to abide the event of the action.